Exhibit 10.2

 

 

 

REVERSE TRANSITION SERVICES AGREEMENT

 

dated as of November 9, 2010

 

among

 

GGP LIMITED PARTNERSHIP,

 

GENERAL GROWTH MANAGEMENT, INC.,

 

and

 

THE HOWARD HUGHES CORPORATION

 

 

 

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

 

 

 

Page

 

 

 

 

ARTICLE I

DEFINITIONS

1

 

 

 

 

 

Section 1.01.

Certain Defined Terms

1

 

 

 

 

ARTICLE II

SERVICES, DURATION AND SERVICE MANAGERS

3

 

 

 

 

 

Section 2.01.

Services

3

 

 

 

 

 

Section 2.02.

Duration of Services

3

 

 

 

 

 

Section 2.03.

Additional Unspecified Services

4

 

 

 

 

 

Section 2.04.

Transition Service Managers

5

 

 

 

 

 

Section 2.05.

Personnel

5

 

 

 

 

 

Section 2.06.

Reserved

6

 

 

 

 

ARTICLE III

RESERVED

6

 

 

 

 

ARTICLE IV

OTHER ARRANGEMENTS AND ADDITIONAL AGREEMENTS

6

 

 

 

 

 

Section 4.01.

Software and Software Licenses

6

 

 

 

 

 

Section 4.02.

Reserved

7

 

 

 

 

 

Section 4.03.

Reserved

7

 

 

 

 

 

Section 4.04.

Access

7

 

 

 

 

 

Section 4.05.

Insider Trading Policy

7

 

 

 

 

 

Section 4.06.

Cooperation

7

 

 

 

 

ARTICLE V

COSTS AND DISBURSEMENTS

7

 

 

 

 

 

Section 5.01.

Costs and Disbursements

7

 

 

 

 

 

Section 5.02.

Taxes

8

 

 

 

 

 

Section 5.03.

No Right to Set-Off

9

 

 

 

 

ARTICLE VI

STANDARD FOR SERVICE

9

 

 

 

 

 

Section 6.01.

Standard for Service

9

 

 

 

 

 

Section 6.02.

Disclaimer of Warranties

9

 

 

 

 

 

Section 6.03.

Compliance with Laws and Regulations

10

 

 

 

 

ARTICLE VII

LIMITED LIABILITY AND INDEMNIFICATION

10

 

 

 

 

 

Section 7.01.

Consequential and Other Damages

10

 

 

 

 

 

Section 7.02.

Limitation of Liability

10

 

 

 

 

 

Section 7.03.

Obligation to Reperform and Spinco Indemnity

10

 

 

 

 

 

Section 7.04.

Release and GGP Indemnity

11

 

 

 

 

 

Section 7.05.

Indemnification Procedures

11

 

 

 

 

 

Section 7.06.

Liability for Payment Obligations

11

 

i

--------------------------------------------------------------------------------


 

 

Section 7.07.

Exclusion of Other Remedies

11

 

 

 

 

ARTICLE VIII

DISPUTE RESOLUTION

11

 

 

 

 

 

Section 8.01.

Dispute Resolution

11

 

 

 

 

ARTICLE IX

TERM AND TERMINATION

12

 

 

 

 

 

Section 9.01.

Term and Termination

12

 

 

 

 

 

Section 9.02.

Effect of Termination

13

 

 

 

 

 

Section 9.03.

Force Majeure

13

 

 

 

 

ARTICLE X

GENERAL PROVISIONS

14

 

 

 

 

 

Section 10.01.

No Agency

14

 

 

 

 

 

Section 10.02.

Subcontractors

14

 

 

 

 

 

Section 10.03.

Treatment of Confidential Information

14

 

 

 

 

 

Section 10.04.

Further Assurances

16

 

 

 

 

 

Section 10.05.

Notices

16

 

 

 

 

 

Section 10.06.

Severability

16

 

 

 

 

 

Section 10.07.

Entire Agreement

17

 

 

 

 

 

Section 10.08.

No Third-Party Beneficiaries

17

 

 

 

 

 

Section 10.09.

Governing Law

17

 

 

 

 

 

Section 10.10.

Amendment

17

 

 

 

 

 

Section 10.11.

Rules of Construction

17

 

 

 

 

 

Section 10.12.

Counterparts

18

 

 

 

 

 

Section 10.13.

Assignability

18

 

 

 

 

 

Section 10.14.

Waiver of Jury Trial

19

 

 

 

 

 

Section 10.15.

Specific Performance

19

 

 

 

 

 

Section 10.16.

Non-Recourse

19

 

ii

--------------------------------------------------------------------------------


 

EXHIBITS

 

 

I

Direct Payroll Costs

II

Service Managers

 

 

SCHEDULES

 

 

A-1

Income Tax

A-2

MPC Accounting

A-3

Seaport and Victoria Ward Mall Accounting

 

iii

--------------------------------------------------------------------------------

 


 

REVERSE TRANSITION SERVICES AGREEMENT

 

This Reverse Transition Services Agreement (this “Agreement”), dated as of
November 9, 2010, is by and among GGP Limited Partnership, a Delaware limited
partnership (“GGPLP”), General Growth Management, Inc., a Delaware corporation
(“GGMI” and, collectively with GGPLP, “GGP”), and The Howard Hughes Corporation,
a Delaware corporation (“Spinco”).

 

RECITALS

 

WHEREAS, General Growth Properties, Inc. (“GGPI”) and Spinco entered into the
Separation Agreement, dated as of the date hereof (as amended, modified or
supplemented from time to time in accordance with its terms, the “Separation
Agreement”); and

 

WHEREAS, Spinco (and/or its Subsidiaries on the date of this Agreement
immediately after giving effect to, and subject to the occurrence of, the
Distribution, collectively referred to as the “Spinco Entities”) shall provide
or cause to be provided to GGPI (and/or its Subsidiaries on the date of this
Agreement immediately after giving effect to, and subject to the occurrence of,
the Distribution, collectively referred to as the “GGP Entities”) certain
services on a transitional basis and in accordance with the terms and subject to
the conditions set forth in this Agreement.

 

NOW, THEREFORE, in consideration of the foregoing and the mutual agreements
contained in this Agreement, the Parties hereby agree as follows:

 

ARTICLE I

 

DEFINITIONS

 

Section 1.01.  Certain Defined Terms.  (a) Unless otherwise defined in this
Agreement, all capitalized terms used in this Agreement shall have the same
meaning as in the Separation Agreement.

 

(b)           The following capitalized terms used in this Agreement shall have
the meanings set forth below:

 

“Additional Services” shall have the meaning set forth in Section 2.03(a).

 

“Agreement” shall have the meaning set forth in the Preamble.

 

“Competitor of Spinco” shall mean an entity that is directly or indirectly (or
whose Affiliates are directly or indirectly) in the business of owning or
managing retail malls.

 

“Confidential Information” shall have the meaning set forth in Section 10.03(a).

 

“Cost Multiplier” shall mean: 110% during the period beginning on the Plan
Effective Date and ending on the last day of the 6th month after the Plan
Effective Date; 150% during the period beginning on the first day of the 7th
month after the Plan Effective Date and

 

--------------------------------------------------------------------------------


 

ending on the last day of the 12th month after the Plan Effective Date; and 200%
during the period beginning on the first day of the 13th month after the Plan
Effective Date and ending on the date that this Agreement terminates.

 

“Direct Payroll Costs” shall mean, with respect to each Spinco Employee
providing a particular Service, the applicable hourly rate set forth on
Exhibit I.

 

“Dispute” shall have the meaning set forth in Section 8.01(a).

 

“GGMI” shall have the meaning set forth in the Preamble.

 

“GGP” shall have the meaning set forth in the Preamble.

 

“GGP Entities” shall have the meaning set forth in the Recitals.

 

“GGP Indemnified Party” shall have the meaning set forth in Section 7.03.

 

“GGPI” shall have the meaning set forth in the Recitals.

 

“GGPLP” shall have the meaning set forth in the Preamble.

 

“GGP Overall Service Manager” shall have the meaning set forth in
Section 2.04(b).

 

“GGP Service Manager” shall have the meaning set forth in Section 2.04(b).

 

“Interest Rate” shall have the meaning set forth in Section 5.01(b).

 

“Out-of-Pocket Expenses” shall mean, with respect to a particular Service, any
out-of-pocket costs, fees and expenses that Spinco or any other member of the
Spinco Group actually pays to an unaffiliated third party in the course of
providing such Service, without any additional charge or mark up.  The term
“Out-of-Pocket Expenses” shall not include any rent, utilities, taxes, clerical
support, Spinco Employee compensation and benefits or any other general or
administrative overhead or other similar costs or expenses.

 

“Overall Service Managers” shall mean the GGP Overall Service Manager and the
Spinco Overall Service Manager.

 

“Party” shall mean GGP and Spinco individually, and “Parties” means GGP and
Spinco collectively, and, in each case, their permitted successors and assigns.

 

“Representative” shall mean, with respect to any Person, any director, officer,
employee, agent, consultant, accountant, auditor, attorney or other
representative of such Person.

 

“Schedule(s)” shall have the meaning set forth in Section 2.02.

 

“Separation Agreement” shall have the meaning set forth in the Recitals.

 

“Service Charges” shall have the meaning set forth in Section 5.01(a).

 

2

--------------------------------------------------------------------------------


 

“Service Increases” shall have the meaning set forth in Section 2.03(b).

 

“Service Resource Cost” shall mean, with respect to a particular Service, (A) an
amount equal to the product of (x) the Direct Payroll Cost of the Spinco
Employee providing the Service multiplied by (y) the number of hours such
employee spent performing the Service, or (B) if a different pricing methodology
is expressly provided for in the applicable Schedule with respect to such
Service, an amount calculated based on such pricing methodology.

 

“Services” shall have the meaning set forth in Section 2.01.

 

“Spinco” shall have the meaning set forth in the Preamble.

 

“Spinco Employee” shall mean an employee of any of the Spinco Entities.

 

“Spinco Entities” shall have the meaning set forth in the Recitals.

 

“Spinco Indemnified Party” shall have the meaning set forth in Section 7.04.

 

“Spinco Overall Service Manager” shall have the meaning set forth in
Section 2.04(a).

 

“Spinco Service Manager” shall have the meaning set forth in Section 2.04(a).

 

ARTICLE II

 

SERVICES, DURATION AND SERVICE MANAGERS

 

Section 2.01.  Services.  Subject to the terms and conditions of this Agreement,
Spinco shall provide (or cause to be provided) to the GGP Entities, as requested
from time to time by GGP, the services listed on Schedule A (which may be
grouped by type of Services in sub-schedules) to this Agreement (the
“Services”).  All of the Services shall be for the sole use and benefit of the
GGP Entities as constituted on the Plan Effective Date.

 

Section 2.02.  Duration of Services.  Subject to the terms of this Agreement,
commencing on the Plan Effective Date, Spinco shall provide or cause to be
provided to the GGP Entities each Service until the earlier to occur of, with
respect to each such Service, (i) the expiration of the period of the maximum
duration for such Service as set forth on the sub-schedules attached hereto
defining such Service (each a “Schedule”, and collectively, the “Schedules”) and
(ii) the date on which such Service is terminated under Section 9.01; provided,
however, that GGP shall use commercially reasonable efforts in good faith to
transition itself to a stand-alone entity with respect to each Service during
the period for such Service as set forth in the relevant Schedules.  In the
event that Spinco sells, transfers or otherwise disposes of its interest in any
of its Subsidiaries that is engaged in providing one or more Services, Spinco
shall (x) if requested by GGP, use commercially reasonable efforts to cause such
Subsidiary or the acquiror thereof to agree that such Subsidiary will continue
to provide such Services to the same extent provided pursuant to the terms of
this Agreement or (y) if requested by GGP, or to the extent the Subsidiary or
the acquiror will not agree to provide such Services after Spinco’s exertion of
commercially reasonable efforts pursuant to (x), secure such Services from a

 

3

--------------------------------------------------------------------------------


 

reputable and experienced third-party vendor at substantially equivalent service
levels for the remaining term of such Services.

 

Section 2.03.  Additional Unspecified Services.  (a) After the Plan Effective
Date, if GGP (i) identifies a service that the Spinco Entities provided to the
GGP Business prior to the Plan Effective Date that is reasonably necessary in
order for the GGP Business to continue to operate in substantially the same
manner in which the GGP Business operated prior to the Plan Effective Date and
is otherwise material to operations of the GGP Business, and such service was
not included on the Schedules, and (ii) provides written notice to Spinco within
one hundred twenty (120) days following the Plan Effective Date requesting such
additional service, then Spinco shall, subject to the negotiation of mutually
acceptable terms of the applicable Schedule (as described in the next sentence),
provide such requested additional service provided that (i) the Spinco Entities
have adequate resources to provide such service, (ii) such service can be
provided without unreasonable disruption to the Spinco Entities’ businesses and
(iii) the provision of such service will not violate (whether directly or by
virtue of a cross-default) a material contract or agreement of a Spinco Entity
or result in a violation of applicable Law (such additional services, the
“Additional Services”).  In connection with any request for Additional Services
in accordance with this Section 2.03(a), the GGP Service Manager and the Spinco
Service Manager shall in good faith negotiate the terms of a supplemental
Schedule, which terms shall be consistent with the terms of, and the pricing
methodology used for, similar Services provided under this Agreement.  The
Parties shall agree to the applicable Service Charge and the supplemental
Schedule shall describe in reasonable detail the nature, scope, service
period(s), termination provisions and other terms applicable to such Additional
Services.  Each supplemental Schedule, as agreed to in writing by the Parties,
shall be deemed part of this Agreement as of the date of such Schedule and the
Additional Services set forth therein shall be deemed “Services” provided under
this Agreement, in each case subject to the terms and conditions of this
Agreement.

 

(b)           After the Plan Effective Date, if (i) (x) GGP requests Spinco to
increase, relative to historical levels prior to the Plan Effective Date, the
volume, amount, level or frequency, as applicable, of any Service provided by
Spinco and (ii) such increase is reasonably determined by GGP as necessary for
GGP to operate its businesses (such increases, the “Service Increases”), then
Spinco shall, subject to the negotiation of mutually acceptable terms of the
applicable Schedule (as described in the next sentence), provide the Service
Increases in accordance with such request; provided, that Spinco shall not be
obligated to provide any Service Increase if it does not, in its reasonable
judgment, have adequate resources to provide such Service Increase or if the
provision of such Service Increase would significantly disrupt the operation of
any of its businesses or violate an existing material contract or agreement or
applicable Law.  In connection with any request for Service Increases in
accordance with this Section 2.03(b), the GGP Service Manager and the Spinco
Service Manager shall in good faith negotiate the terms of an amendment to the
applicable Schedule, which amendment shall be consistent with the terms of, and
the pricing methodology used for, the applicable Service.  Each amended
Schedule, as agreed to in writing by the Parties, shall be deemed part of this
Agreement as of the date of such amendment to the Schedule and the Service
Increases set forth therein shall be deemed a part of the “Services” provided
under this Agreement, in each case subject to the terms and conditions of this
Agreement.

 

4

--------------------------------------------------------------------------------


 

Section 2.04.  Transition Service Managers.  (a) Spinco hereby appoints and
designates the individual holding the Spinco position set forth on Exhibit II to
act as its initial service manager (the “Spinco Overall Service Manager”), who
will be directly responsible for coordinating and managing the delivery of the
Services and have authority to act on Spinco’s behalf with respect to matters
relating to this Agreement.  In addition, Spinco hereby appoints, with respect
to each Service, the individual set forth on the applicable Schedule as its
initial service manager (each such manager, a “Spinco Service Manager”) with
respect to such Service, who will be directly responsible for coordinating and
managing the delivery of such Service on a day-to-day basis.  The Spinco Service
Managers will work with the personnel of Spinco Entities to periodically address
issues and matters raised by GGP relating to this Agreement.  The Spinco Overall
Service Manager will oversee the Spinco Service Managers and will be responsible
for coordinating the overall delivery of the Services.  Notwithstanding the
notice requirements of Section 10.05, all communications from GGP to Spinco
pursuant to this Agreement regarding routine matters involving the Services set
forth on the Schedules shall be made through the applicable Spinco Service
Manager or such other individual as specified by the applicable Spinco Service
Manager in writing and delivered to GGP by email or facsimile transmission with
receipt confirmed.  Spinco shall notify GGP of the appointment of a different
Spinco Overall Service Manager or Spinco Service Manager, if necessary, in
accordance with Section 10.05.

 

(b)           GGP hereby appoints and designates the individual holding the GGP
position set forth on Exhibit II to act as its initial service manager (the “GGP
Overall Service Manager”), who will be directly responsible for coordinating and
managing the receipt of the Services and have authority to act on GGP’s behalf
with respect to matters relating to this Agreement.  In addition, GGP hereby
appoints, with respect to each Service, the individual set forth on the
applicable Schedule as its initial service manager (each such manager, a
“GGP Service Manager”) with respect to such Service, who will be directly
responsible for coordinating and managing the receipt of such Service on a
day-to-day basis.  The GGP Service Managers will work with the personnel of GGP
Entities to periodically address issues and matters raised by Spinco relating to
this Agreement.  The GGP Overall Service Manager will oversee the GGP Service
Managers and will be responsible for coordinating the overall receipt of the
Services.  Notwithstanding the notice requirements of Section 10.05, all
communications from Spinco to GGP pursuant to this Agreement regarding routine
matters involving the Services set forth on the Schedules shall be made through
the applicable GGP Service Manager or such other individual as specified by the
applicable GGP Service Manager in writing and delivered to Spinco by email or
facsimile transmission with receipt confirmed.  GGP shall notify Spinco of the
appointment of a different GGP Overall Service Manager or GGP Service Manager,
if necessary, in accordance with Section 10.05.

 

Section 2.05.  Personnel.  (a) Spinco will make available such appropriately
qualified personnel as may be reasonably necessary to provide the Services, and
will use reasonable efforts to make available personnel specifically requested
by GGP.  Notwithstanding the foregoing, Spinco will have the right, in its sole
reasonable discretion, to (i) designate which personnel it will assign to
perform each Service, and (ii) remove and replace such personnel at any time
with personnel of similar qualifications and experience levels, if such action
would not reasonably be expected to cause a material increase in costs and/or a
material decrease in level of service for GGP with respect to such Service;
provided, however, that Spinco will use its

 

5

--------------------------------------------------------------------------------


 

commercially reasonable efforts to limit the disruption to GGP in the transition
of the Services to different personnel.

 

(b)           In the event that the provision of any Service by Spinco requires,
as set forth in the Schedules, the cooperation and services of the applicable
personnel of GGP, GGP will make available to Spinco such personnel (who shall be
appropriately qualified for purposes of the provision of such Service by Spinco)
as may be necessary for Spinco to provide such Service.

 

Section 2.06.  Reserved.

 

ARTICLE III

 

RESERVED

 

ARTICLE IV

 

OTHER ARRANGEMENTS AND ADDITIONAL AGREEMENTS

 

Section 4.01.  Software and Software Licenses.  If and to the extent requested
by GGP, Spinco shall use commercially reasonable efforts to (x) obtain
permission from third-party licensors of computer software to allow Spinco to
provide services to GGP as required hereunder and (y) assist GGP in its efforts
to obtain licenses (or other appropriate rights) to use, duplicate and
distribute, as necessary and applicable, certain computer software necessary for
Spinco to provide, or GGP to receive, Services (which assistance shall include
to the extent appropriate providing GGP the opportunity to receive a copy of, or
participate in, any communication between Spinco and the applicable third party
licensor in connection therewith); provided, however, that GGP and Spinco shall
mutually agree upon the specific types and quantities of any such software
licenses; provided, further, that Spinco shall not be required to pay any fees
or other payments unless such fees and payments are reimbursed fully by GGP or
incur any obligations or liabilities to enable Spinco to provide such services
or enable Spinco to obtain any such license or rights; provided, further, that
Spinco shall not be required to seek broader rights or more favorable terms for
GGP than those applicable to the Spinco Entities prior to the date of this
Agreement or as may be applicable to Spinco from time to time hereafter; and,
provided, further, that GGP shall bear only those costs that relate directly to
obtaining such licenses (or other appropriation rights), which shall not include
any payments relating to the discharge of Spinco Liabilities which are not
related to the provision of Services.  The Parties acknowledge and agree that
there can be no assurance that Spinco’s efforts will be successful or that GGP
will be able to obtain such licenses or rights on acceptable terms or at all
and, where Spinco enjoys rights under any enterprise or site license or similar
license, the Parties acknowledge that such license typically precludes partial
transfers or assignments or operation of a service bureau on behalf of
unaffiliated entities.  In the event that GGP is unable to obtain such software
licenses, the Parties shall work together using commercially reasonable efforts
to obtain an alternative software license or modification to an existing Spinco
license to allow Spinco to provide, or GGP to receive, such Services, and the
Parties shall negotiate in good faith an amendment to the applicable Schedule to
reflect any such new arrangement, which amended Schedule shall not

 

6

--------------------------------------------------------------------------------


 

require GGP to pay for any fees, expenses or costs relating to the software
license that GGP was unable to obtain pursuant to the provisions of this
Section 4.01.

 

Section 4.02.  Reserved.

 

Section 4.03.  Reserved.

 

Section 4.04.  Access.  (a) GGP shall, and shall cause its Subsidiaries to,
allow Spinco and its Representatives reasonable access to the facilities of GGP
necessary for Spinco to fulfill its obligations under this Agreement.

 

(b)           Notwithstanding the other rights of access of the Parties under
this Agreement, each Party shall, and shall cause its Subsidiaries to, afford
the other Party, its Subsidiaries and Representatives reasonable access, upon
reasonable notice, during normal business hours to the facilities, information,
systems, infrastructure, and personnel of the other Party as reasonably
necessary for the other Party to verify the adequacy of internal controls over
information technology, reporting of financial data and related processes
employed in connection with the Services, including in connection with verifying
compliance with Section 404 of the Sarbanes-Oxley Act of 2002; provided,
however, such access shall not unreasonably interfere with any of the business
or operations of such Party or its Subsidiaries.

 

Section 4.05.  Insider Trading Policy.  Each of the Parties hereby agrees that
it will instruct its Representatives that it is a violation of applicable Law
for any Representative to purchase or sell securities of the other Party based
on non-public information obtained in connection with the performance of this
Agreement.

 

Section 4.06.  Cooperation.  It is understood that it will require the
significant efforts of both Parties to implement this Agreement and to ensure
performance of this Agreement by the Parties at the agreed upon levels in
accordance with all of the terms and conditions of this Agreement. The Parties
will cooperate, acting in good faith and using commercially reasonable efforts,
to effect a smooth and orderly transition of the Services provided under this
Agreement from Spinco to GGP (including repairs and maintenance Services and the
assignment or transfer of the rights and obligations under any third-party
contracts relating to the Services) and GGP agrees that it will use commercially
reasonable efforts to eliminate its need for the Services as quickly as
practicable; provided, however, that this Section 4.06 shall not require either
Party to incur any out-of-pocket costs or expenses unless and except as
expressly provided in this Agreement or otherwise agreed to in writing by the
Parties (acknowledging that GGP will be required to incur costs and expenses in
conjunction with eliminating its need for the Services).

 

ARTICLE V

 

COSTS AND DISBURSEMENTS

 

Section 5.01.  Costs and Disbursements.  (a) GGP shall pay to Spinco a fee for
each Service (such fee constituting a “Service Charge” and, the fees for all
Services collectively, “Service Charges”) equal to the sum of (A) the product of
(i) the Cost Multiplier multiplied by (ii) the applicable Service Resource Cost
plus (B) the amount of any Out-of-Pocket Expenses incurred with respect to such
Service.

 

7

--------------------------------------------------------------------------------


 

(b)           Spinco shall invoice GGP for the Service Charges monthly in
arrears; provided that the Service Charges shall be pro rated for any partial
month.  GGP shall pay the amount of each such invoice by wire transfer or check
to Spinco within thirty (30) days of the receipt of each such invoice.  If GGP
fails to pay such amount (other than any portion of such amount being disputed
in good faith in accordance with the terms of this Agreement) by such date, GGP
shall be obligated to pay to Spinco, in addition to the amount due, interest
thereon at an annual percentage rate of ten percent (10%) (the “Interest Rate”)
accruing from the date the payment was due through the date of actual payment. 
Each invoice shall specify, for each type of Service, (A) (i) the aggregate
number of hours Spinco Employees in each group level set forth on Exhibit I
spent performing such Service and (ii) the Direct Payroll Costs for each such
group level (or the calculation under a different pricing methodology, as
applicable), (B) the Cost Multiplier in effect and (C) any Out-of-Pocket
Expenses incurred with respect to such Service.  Together with any invoice for
Service Charges, Spinco shall provide GGP with data and documentation (including
documentation of Out-of-Pocket Expenses) as reasonably requested by GGP for the
purpose of verifying the accuracy of the calculation of such Service Charges;
provided, however, that Spinco shall provide GGP with copies of all applicable
third-party invoices as soon as reasonably practicable following receipt by
Spinco, it being understood that Spinco’s receipt of applicable third-party
invoices may be delayed for thirty (30) or more days.

 

(c)           At any time during the term of this Agreement, and for two
(2) years after the expiration or termination of this Agreement, GGP or its
auditors or other reputable accounting firm, upon ten (10) business days’ prior
written notice to Spinco, may audit the books and records of the Spinco Group
relating to this Agreement for the purpose of verifying the Service Charges (at
GGP’s sole expense).  Spinco shall, and shall cause its Affiliates to,
reasonably cooperate in such audit, make available on a timely basis the
information reasonably required to conduct the review, and assist the designated
representatives of GGP or its auditors as reasonably necessary.  Spinco shall,
and shall cause its Affiliates to, retain all such books and records relating to
this Agreement and the performance of the Services for two (2) years after the
expiration or termination of this Agreement or such longer period as may be
required by applicable law.  Spinco shall refund any overcharges or other
amounts owed to GGP, occurring at any time during the term of this Agreement,
disclosed by such audit, within thirty (30) days after the completion of such
audit.

 

Section 5.02.          Taxes.

 

(a)           Without limiting any provisions of this Agreement, GGP shall pay
any sales, use and other similar taxes imposed on, or payable with respect to,
any Services provided to it under this Agreement; provided, however, that GGP
shall not pay, or be responsible for, any applicable income, franchise or gross
receipts taxes imposed on, or payable with respect to, the income derived by
Spinco from providing these Services to GGP.

 

(b)           Notwithstanding anything to the contrary in Section 5.02(a) or
elsewhere in this Agreement, GGP shall be entitled to withhold from any payments
to Spinco any such taxes that GGP is required by law to withhold and shall pay
over such taxes to the applicable taxing authority.

 

8

--------------------------------------------------------------------------------


 

Section 5.03.  No Right to Set-Off.  GGP shall pay the full amount of Service
Charges and shall not set-off, counterclaim or otherwise withhold any amount
owed to Spinco under this Agreement on account of any obligation owed by Spinco
to GGP that has not been finally adjudicated, settled or otherwise agreed upon
by the Parties in writing.

 

ARTICLE VI

 

STANDARD FOR SERVICE

 

Section 6.01.  Standard for Service.  Except where Spinco is restricted by an
existing Contract with a third party or by Law, Spinco agrees (i) to perform the
Services such that the nature, quality, standard of care and the service levels
at which such Services are performed are no less than that which are
substantially similar to the nature, quality, standard of care and service
levels at which the same or similar services were performed by or on behalf of
GGP prior to the Plan Effective Date (or, if not so previously provided, then
substantially similar to that which are applicable to similar services provided
to GGP’s Subsidiaries or other business components), but in any event, in at
least a good and workmanlike manner in accordance with past practice; (ii) upon
receipt of written notice from GGP identifying any outage, interruption or other
failure of any Service, to respond to such outage, interruption or other failure
of any Services in a manner that is no less than that which is substantially
similar to the manner in which GGP or its Subsidiaries responded to any outage,
interruption or other failure of the same or similar services prior to the Plan
Effective Date (the Parties acknowledge that an outage, interruption or other
failure of any Service shall not be deemed to be a breach of the provisions of
this Section 6.01 so long as Spinco complies with this clause (ii)).  As of or
following the date of this Agreement, if Spinco is or becomes aware of any
restriction on Spinco by an existing Contract with a third-party that would
restrict the nature, quality, standard of care or service levels applicable to
delivery of the Services to be provided by Spinco to GGP, Spinco shall
(x) promptly notify GGP of any such restriction (which notice shall in any event
promptly follow any change to, or reduction in, the nature, quality, standard of
care or service levels applicable to delivery of the Services resulting from
such restriction), (y) use commercially reasonable efforts to negotiate an
amendment to the Contract to remove such restriction or otherwise obtain the
third party’s consent to allow the Services to be performed to the standards
described in this Section 6.01, and (z) use commercially reasonable efforts to
provide such Services in a manner as closely as possible to the standards
described in this Section 6.01 while attempting to secure the amendment or
consent contemplated by (y).  To the extent that Spinco is unable to obtain the
amendment or consent described above, the Parties shall negotiate in good faith
an amendment to the applicable Schedule to reflect any such new arrangement.

 

Section 6.02.  Disclaimer of Warranties.  Except as expressly set forth in this
Agreement or any Schedule, the Parties acknowledge and agree that the Services
are provided as-is, that GGP assumes all risks and liability arising from or
relating to its use of and reliance upon the Services and Spinco makes no
representation or warranty with respect thereto.  EXCEPT AS EXPRESSLY SET FORTH
IN THIS AGREEMENT, SPINCO HEREBY EXPRESSLY DISCLAIMS ALL REPRESENTATIONS AND
WARRANTIES REGARDING THE SERVICES, WHETHER EXPRESS OR IMPLIED, INCLUDING ANY
REPRESENTATION OR WARRANTY IN REGARD TO QUALITY, PERFORMANCE,

 

9

--------------------------------------------------------------------------------


 

NONINFRINGEMENT, COMMERCIAL UTILITY, MERCHANTABILITY OR FITNESS OF THE SERVICES
FOR A PARTICULAR PURPOSE.

 

Section 6.03.  Compliance with Laws and Regulations.  Each Party shall be
responsible for its own compliance with any and all Laws applicable to its
performance under this Agreement.  No Party will knowingly take any action in
violation of any such applicable Law that results in liability being imposed on
the other Party.

 

ARTICLE VII

 

LIMITED LIABILITY AND INDEMNIFICATION

 

Section 7.01.  Consequential and Other Damages.  Notwithstanding anything to the
contrary contained in the Separation Agreement or this Agreement, neither Spinco
or its Subsidiaries, on the one hand, nor GGP or its Subsidiaries, on the other
hand, shall be liable to the other Party or any of its Subsidiaries or
Representatives, whether in contract, tort (including negligence and strict
liability) or otherwise, at law or equity, for any special, indirect, incidental
or consequential damages whatsoever (including lost profits or damages
calculated on multiples of earnings approaches), which in any way arise out of,
relate to or are a consequence of, the performance or nonperformance by the
Party (including any Subsidiaries and Representatives of such Party and, in the
case of Spinco, any third-party providers providing the applicable Services)
under this Agreement or the provision of, or failure to provide, or termination
of, any Services under this Agreement, including with respect to loss of
profits, business interruptions or claims of customers (provided, that any
liability with respect to a Third Party Claim shall be considered direct
damages).

 

Section 7.02.  Limitation of Liability.  Subject to Section 7.03, the
Liabilities of Spinco and its Subsidiaries and Representatives, collectively,
under this Agreement for any act or failure to act in connection herewith
(including the performance or breach of this Agreement), or from the sale,
delivery, provision, use or termination of any Services provided under or
contemplated by this Agreement, whether in contract, tort (including negligence
and strict liability) or otherwise, shall not exceed the total aggregate Service
Charges (excluding any Out-of-Pocket Expenses included in such Service Charges)
actually paid to Spinco by GGP pursuant to this Agreement.

 

Section 7.03.  Obligation to Reperform and Spinco Indemnity.  In the event of
any breach of this Agreement by Spinco with respect to the provision of any
Services, Spinco shall (a) promptly correct in all material respects any error
or defect resulting in such breach or reperform in all material respects such
Services at the request of GGP and at the sole cost and expense of Spinco and
(b) subject to the limitations set forth in Sections 7.01 and 7.02, indemnify
GGP and its Subsidiaries and Representatives (each, a “GGP Indemnified Party”)
for Liabilities (including direct damages, whether arising out of a Third Party
Claim or otherwise) attributable to such breach by Spinco; provided, however,
that, to the extent any such breach can be cured through reperformance, the
reperformance remedy set forth in Section 7.03(a) shall be the sole and
exclusive remedy of GGP for such portion of such breach; provided, further,
however, that Spinco shall indemnify each GGP Indemnified Party to the extent
any such party incurs indemnifiable losses that cannot be cured through
reperformance.  Any request for

 

10

--------------------------------------------------------------------------------


 

reperformance in accordance with Section 7.03(a) by GGP must be in writing and
specify in reasonable detail the particular error or defect resulting in such
breach.

 

Section 7.04.  Release and GGP Indemnity.  Subject to Section 7.01, Section 7.02
and Section 7.03, GGP hereby releases Spinco and its Subsidiaries and
Representatives (each, a “Spinco Indemnified Party”), and GGP hereby agrees to
indemnify, defend and hold harmless each such Spinco Indemnified Party from and
against any and all Liabilities arising from, relating to or in connection with
the use of any Services by GGP or any of its Subsidiaries, Representatives or
other Persons using such Services, except to the extent that such Liabilities
arise out of, relate to or are a consequence of the applicable Spinco
Indemnified Party’s bad faith, gross negligence or willful misconduct.

 

Section 7.05.  Indemnification Procedures.  The provisions of Article V of the
Separation  Agreement shall govern claims for indemnification under this
Agreement.

 

Section 7.06.  Liability for Payment Obligations.  Nothing in this Article VII
shall be deemed to eliminate or limit, in any respect, GGP’s express obligation
in this Agreement to pay Service Charges for Services rendered in accordance
with this Agreement.

 

Section 7.07.  Exclusion of Other Remedies.  The provisions of Sections 7.03 and
7.04 of this Agreement shall be the sole and exclusive remedies for any claim,
loss, damage, expense or liability, whether arising from statute, principle of
common or civil law, principles of strict liability, tort, contract or otherwise
under this Agreement.

 

ARTICLE VIII

 

DISPUTE RESOLUTION

 

Section 8.01.  Dispute Resolution.

 

(a)           In the event of any dispute, controversy or claim arising out of
or relating to the transactions contemplated by this Agreement, or the validity,
interpretation, breach or termination of any provision of this Agreement, or
calculation or allocation of the costs of any Service, including claims seeking
redress or asserting rights under any Law (each, a “Dispute”), GGP and Spinco
agree that the GGP Overall Service Manager and the Spinco Overall Service
Manager (or such other Persons as GGP and Spinco may designate) shall negotiate
in good faith in an attempt to resolve such Dispute amicably.  If such Dispute
has not been resolved to the mutual satisfaction of the Overall Service Managers
within fifteen (15) days after the initial written notice of the Dispute by one
Party to another Party (or such longer period as the Parties may agree), then
the respective Chief Executive Officers of GGPI and Spinco shall negotiate in
good faith in an attempt to resolve such Dispute amicably.  If such Dispute has
not been resolved to the mutual satisfaction of the Chief Executive Officers of
GGPI and Spinco within fifteen (15) days after the Dispute was referred to them
for negotiation (or such longer period as the Parties may agree), then the
Dispute shall be resolved in accordance with the dispute resolution process set
forth in Sections 7.3 and 7.4 of the Separation Agreement; provided, that such
dispute resolution process shall not modify or add to the remedies available to
the Parties under this Agreement.

 

11

--------------------------------------------------------------------------------


 

(b)           Notwithstanding anything to the contrary in this Agreement, either
Party may immediately seek equitable relief (without the necessity of posting a
bond) including, without limitation, temporary injunctive relief, against the
other Party with respect to any and all equitable remedies sought in connection
with this Agreement in accordance with Article VII of the Separation Agreement.

 

(c)           In any Dispute regarding the amount of a Service Charge, if after
such Dispute is finally resolved pursuant to the dispute resolution process set
forth or referred to in Section 8.01(a), it is determined that the Service
Charge that Spinco has invoiced GGP, and that GGP has paid to Spinco, is greater
or less than the amount that the Service Charge should have been, then (a) if it
is determined that GGP has overpaid the Service Charge, Spinco shall within ten
(10) business days after such determination reimburse GGP an amount of cash
equal to such overpayment, plus interest thereon at the Interest Rate accruing
from the date of such overpayment to the time of reimbursement by Spinco, and
(b) if it is determined that GGP has underpaid the Service Charge, GGP shall
within ten (10) business days after such determination pay Spinco an amount of
cash equal to such underpayment, plus interest thereon at the Interest Rate
accruing from the date of such underpayment (or when such payment was due if not
paid at all) to the time of payment by GGP.

 

ARTICLE IX

 

TERM AND TERMINATION

 

Section 9.01.  Term and Termination.  (a) This Agreement shall commence
immediately upon the Plan Effective Date and shall terminate upon the earlier to
occur of: (i) the last date on which either Party is obligated to provide any
Service to the other Party and the completion of all other obligations hereunder
in accordance with the terms of this Agreement and (ii) the mutual written
agreement of the Parties to terminate this Agreement in its entirety. 
Notwithstanding anything to the contrary contained in this Agreement or any
Schedule, (i) Spinco’s obligation to provide, or cause to be provided, Services
to the GGP Entities shall terminate, at Spinco’s sole option, with respect to
any GGP Entity that GGP, directly or indirectly, sells, or otherwise transfers
ownership and control of, to a non-GGP Entity (e.g., pursuant to equity sale,
asset sale, merger or otherwise) and (ii) in no event shall the provision of any
Service extend beyond the date that is twenty-four (24) months from the Plan
Effective Date.

 

(b)           Without prejudice to GGP’s rights with respect to a Force Majeure,
GGP may from time to time terminate this Agreement with respect to the entirety
of any individual Service but not a portion thereof, (A) for any reason or no
reason upon providing to Spinco the requisite prior written notice for such
termination as specified in the applicable Schedule or, if no such notice period
is provided in the applicable Schedule, on five (5) days’ prior written notice,
or (B) if Spinco has failed to perform any of its material obligations under
this Agreement with respect to such Service, and such failure shall continue to
exist thirty (30) days after receipt by Spinco of written notice of such failure
from GGP; and (ii) Spinco may terminate this Agreement with respect to one or
more Services, in whole but not in part, at any time upon prior written notice
to GGP if GGP has failed to perform any of its material obligations under this
Agreement relating to such Services, including making payment of any Service
Charges when due, and such failure shall be continued uncured for a period of
thirty (30) days after receipt by GGP of a

 

12

--------------------------------------------------------------------------------


 

written notice of such failure from Spinco.  The relevant Schedule shall be
updated to reflect any terminated Service.  In the event that any Service is
terminated other than at the end of a month, the Service Charge associated with
such Service shall be pro-rated as applicable.  In the event that GGP terminates
any Service pursuant to clause (A) of this Section 9.01(b), the Spinco Group
shall have the right to (i) terminate or discontinue any contract or other
arrangement with an unaffiliated third party to the extent such contract or
arrangement relates to such terminated Service, and any charges and
out-of-pocket costs, fees and expenses payable by any member of the Spinco Group
in connection with the exercise of such right (other than severance obligations
or other amounts payable to any Spinco Employee) shall be reimbursed by GGP
promptly upon Spinco’s presentation to GGP of the applicable third party invoice
therefor and (ii) charge GGP for any applicable Service Charges incurred in
connection with the orderly unwinding and transfer of such terminated Service.

 

(c)           Without prejudice to the rights and obligations of the Parties in
Section 2.03 and Section 4.06, either Party may from time to time request a
reduction in part of the scope or amount of any Service.  If requested to do so
by the other Party, each Party agrees to discuss in good faith appropriate
reductions to the relevant Service Charges in light of all relevant factors
including the costs and benefits to the Parties of any such reductions.  If,
after such discussions, Spinco and GGP do not agree to any requested reduction
of the scope or amount of any Service and the relevant Service Charges in
connection therewith, then there shall be no change to the scope or amount of
any Services or Service Charges under this Agreement.  In the event that Spinco
and GGP agreed to any reduction of Service and the relevant Service Charges, the
relevant Schedule shall be updated to reflect such reduced Service and relevant
Service Charges if any.  In the event that any Service is reduced other than at
the end of a month, the Service Charge associated with such Service for the
month in which such Service is reduced shall be pro-rated appropriately.

 

Section 9.02.  Effect of Termination.  Upon termination of any Service pursuant
to this Agreement, Spinco will have no further obligation to provide the
terminated Service, and GGP will have no obligation to pay any future Service
Charges relating to any such Service; provided, that GGP shall remain obligated
to Spinco for the Service Charges owed and payable in respect of Services
provided prior to the effective date of termination as set forth in the Schedule
relating to such Service.  In connection with termination of any Service, the
provisions of this Agreement not relating solely to such terminated Service
shall survive any such termination, and in connection with a termination of this
Agreement, Article I, Article VII (including liability in respect of any
indemnifiable Liabilities under this Agreement arising or occurring on or prior
to the date of termination), Article VIII, Article IX, Article X, all
confidentiality obligations under this Agreement and liability for all due and
unpaid Service Charges shall continue to survive indefinitely.

 

Section 9.03.  Force Majeure.  (a) Spinco (and any Person acting on its behalf)
shall not have any liability or responsibility for failure to fulfill any
obligation under this Agreement so long as and to the extent to which the
fulfillment of such obligation is prevented, frustrated, hindered or delayed as
a consequence of circumstances of Force Majeure; provided, that (i) Spinco (or
such Person) shall have exercised commercially reasonable efforts to minimize
the effect of Force Majeure on its obligations; and (ii)  the nature, quality
and standard of care that Spinco shall provide in delivering a Service after a
Force Majeure shall be

 

13

--------------------------------------------------------------------------------


 

substantially the same  as the nature, quality and standard of care that Spinco
provides to its Subsidiaries and its other business components with respect to
such Service.  In the event of an occurrence of a Force Majeure, Spinco shall
give notice of suspension as soon as reasonably practicable to the other Party
stating the date and extent of such suspension and the cause thereof, and Spinco
shall resume the performance of such obligations as soon as reasonably
practicable after the removal of such cause.

 

(b)           During the period of a Force Majeure, GGP shall be entitled to
seek an alternative service provider with respect to such Service(s) and shall
be entitled to permanently terminate such Service(s) (and shall be relieved of
the obligation to pay Service Charges for such Services(s) throughout the
duration of such Force Majeure) if a Force Majeure shall continue to exist for
more than fifteen (15) consecutive days, it being understood that GGP shall not
be required to provide any advance notice of such termination to Spinco in
connection therewith.

 

ARTICLE X

 

GENERAL PROVISIONS

 

Section 10.01.  No Agency.  Nothing in this Agreement shall be deemed in any way
or for any purpose to constitute any Party an agent of another unaffiliated
Party in the conduct of such other Party’s business.  Spinco shall act as an
independent contractor and not as the agent of GGP in performing such Services,
maintaining control over Spinco Employees, Spinco’s subcontractors and their
employees and complying with all withholding of income and other requirements of
Law, whether federal, state, local or foreign and no member of the Spinco Group
shall have any authority to bind any member of the GGP Group by contract or
otherwise.

 

Section 10.02.  Subcontractors.  Spinco may hire or engage one or more
subcontractors to perform any or all of its obligations under this Agreement;
provided, that (i) Spinco shall use the same degree of care in selecting any
such subcontractor as it would if such contractor was being retained to provide
similar services to Spinco, (ii) Spinco shall in all cases remain primarily
responsible for all of its obligations under this Agreement with respect to the
scope of the Services, the standard for services as set forth in Article VI and
the content of the Services provided to GGP and (iii) without the prior written
consent of the applicable GGP Service Manager (not to be unreasonably withheld,
conditioned or delayed), Spinco shall not remove and/or replace any
subcontractor if such action would reasonably be expected to cause a material
increase in cost with respect to the applicable Service.  Notwithstanding the
foregoing, (x) GGP (or any other member of the GGP Group) shall have the right
to hire or engage any subcontractor directly and (y) if Spinco does hire or
engage any subcontractor to provide any Service hereunder, then, notwithstanding
any provision of this Agreement or any other Transaction Document to the
contrary, the applicable Service Charge for the provision of such Service
performed by such subcontractor shall be only the amount actually paid to such
subcontractor for providing such Service, without any additional charge or mark
up.

 

Section 10.03.  Treatment of Confidential Information.

 

(a)           The Parties shall not, and shall cause their respective
Representatives and all other Persons providing Services or having access to
information of the other Party that is

 

14

--------------------------------------------------------------------------------


 

known to such Party as confidential or proprietary (“Confidential Information”)
not to, disclose to any other Person or use, except for purposes of this
Agreement, any Confidential Information of the other Party; provided, however,
that each Party may disclose Confidential Information of the other Party and to
the extent permitted by applicable Law: (i) to its Representatives on a
need-to-know basis in connection with the performance of such Party’s
obligations under this Agreement; (ii) in any report, statement, testimony or
other submission required to be made to any Governmental Authority having
jurisdiction over the disclosing Party; or (iii) in order to comply with
applicable Law, or in response to any summons, subpoena or other legal process
or formal or informal investigative demand issued to the disclosing Party in the
course of any litigation, investigation or administrative proceeding.  In the
event that a Party becomes legally compelled (based on advice of counsel) by
deposition, interrogatory, request for documents, subpoena, civil investigative
demand or similar judicial or administrative process to disclose any
Confidential Information of the other Party, such disclosing Party shall provide
the other Party with prompt prior written notice of such requirement, and, to
the extent reasonably practicable, cooperate with the other Party (at such other
Party’s expense) to obtain a protective order or similar remedy to cause such
Confidential Information not to be disclosed, including interposing all
available objections thereto, such as objections based on settlement privilege. 
In the event that such protective order or other similar remedy is not obtained,
the disclosing Party shall furnish only that portion of the Confidential
Information that has been legally compelled, and shall exercise its commercially
reasonable efforts (at such other Party’s expense) to obtain assurance that
confidential treatment will be accorded such Confidential Information.

 

(b)           Each Party shall, and shall cause its Representatives to protect
the Confidential Information of the other Party by using the same degree of care
to prevent the unauthorized disclosure of such as the Party uses to protect its
own confidential information of a like nature but in any event not less than
reasonable means.

 

(c)           Each Party shall cause its Representatives to agree to be bound by
the same restrictions on use and disclosure of Confidential Information as are
binding upon such Party in advance of the disclosure of any such Confidential
Information to them.

 

(d)           The restrictions set forth in Sections 10.03(a) and (b) shall not
prevent either Party from disclosing Confidential Information which belongs to
that Party or (a) is in or enters the public domain without breach of this
Agreement or any other Transaction Document, (b) the receiving Party was
lawfully and demonstrably in possession of prior to first receiving it from the
disclosing Party, (c) the receiving Party can demonstrate was developed by the
receiving Party independently and without use of or reference to the disclosing
Party’s Confidential Information, (d) the receiving Party receives from a third
party without restriction on disclosure and without breach of a nondisclosure
obligation, or (e) is approved by the other Party for disclosure.

 

(e)           Each Party shall comply with all applicable state, federal and
foreign privacy and data protection Laws that are or that may in the future be
applicable to the provision of Services under this Agreement.

 

15

--------------------------------------------------------------------------------


 

Section 10.04.  Further Assurances.  Each Party covenants and agrees that,
without any additional consideration, it shall execute and deliver any further
legal instruments and perform any acts that are or may become necessary to
effectuate this Agreement.

 

Section 10.05.  Notices.  Except with respect to routine communications by the
GGP Service Managers and Spinco Service Managers under Section 2.04, all
notices, requests, claims, demands and other communications under this Agreement
shall be in writing and shall be given or made (and shall be deemed to have been
duly given or made upon receipt) by delivery in person, by overnight courier
service, by facsimile or electronic transmission with receipt confirmed
(followed by delivery of an original via overnight courier service) or by
registered or certified mail (postage prepaid, return receipt requested) to the
respective Parties at the following addresses (or at such other address for a
Party as shall be specified in a notice given in accordance with this Section
10.05):

 

(i)            if to GGP:

 

General Growth Properties, Inc.
110 N. Wacker Drive
Chicago, IL 60606

Attention:               General Counsel
Facsimile:               (312) 960-5485

 

(ii)           if to Spinco:

 

The Howard Hughes Corporation
13355 Noel Road
Suite 950

Dallas, TX 75240

Attention:               Grant Herlitz
Facsimile:               (214) 741-3021

 

(iii)          in each case, with a copy to:

 

Weil, Gotshal & Manges LLP
767 Fifth Avenue

New York, NY 10153
Attention:               Gary Holtzer and Marcia Goldstein
Facsimile:               (212) 310-8007

 

Section 10.06.  Severability.  If any term or other provision of this Agreement
is invalid, illegal or incapable of being enforced under any Law or as a matter
of public policy, all other conditions and provisions of this Agreement shall
nevertheless remain in full force and effect so long as the economic or legal
substance of the transactions contemplated by this Agreement is not affected in
any manner materially adverse to any Party.  Upon such determination that any
term or other provision is invalid, illegal or incapable of being enforced, the
Parties shall negotiate in good faith to modify this Agreement so as to effect
the original intent of the Parties as closely as possible in a mutually
acceptable manner in order that the

 

16

--------------------------------------------------------------------------------


 

transactions contemplated by this Agreement be consummated as originally
contemplated to the greatest extent possible.

 

Section 10.07.  Entire Agreement.  Except as otherwise expressly provided in
this Agreement, this Agreement, the Separation Agreement and the other
Transaction Documents constitute the entire agreement of the Parties with
respect to the subject matter of this Agreement and supersede all prior
agreements and undertakings, both written and oral, between or on behalf of the
Parties with respect to the subject matter of this Agreement.

 

Section 10.08.  No Third-Party Beneficiaries.  Except as provided in Article VII
with respect to Spinco Indemnified Parties, this Agreement is for the sole
benefit of the Parties and their permitted successors and assigns and nothing in
this Agreement, express or implied, is intended to or shall confer upon any
other Person, including any union, any current or former Spinco Employee or any
current or former employee of GGP, any legal or equitable right, benefit or
remedy of any nature whatsoever, including any rights of employment for any
specified period, under or by reason of this Agreement.

 

Section 10.09.  Governing Law.  This Agreement (and any claims or disputes
arising out of or related to this Agreement or to the transactions contemplated
by this Agreement or to the inducement of any Party to enter into this Agreement
or the transactions contemplated by this Agreement, whether for breach of
contract, tortious conduct or otherwise and whether predicated on common law,
statute or otherwise) shall in all respects be governed by, and construed in
accordance with, the Laws of the State of New York, including all matters of
construction, validity and performance, in each case without reference to any
conflict of Law rules that might lead to the application of the Laws of any
other jurisdiction.

 

Section 10.10.  Amendment.  No provision of this Agreement, including any
Schedules to this Agreement, may be amended, supplemented or modified except by
a written instrument making specific reference to this Agreement or any such
Schedules to this Agreement, as applicable, signed by all the Parties.

 

Section 10.11.  Rules of Construction.  Interpretation of this Agreement shall
be governed by the following rules of construction:  (a) words in the singular
shall be held to include the plural and vice versa, and words of one gender
shall be held to include the other gender as the context requires; (b)
references to the terms Article, Section, paragraph and Schedule are references
to the Articles, Sections, paragraphs and Schedules of this Agreement unless
otherwise specified; (c) references to “$” shall mean U.S. dollars; (d) the word
“including” and words of similar import when used in this Agreement shall mean
“including without limitation,” unless otherwise specified; (e) the word “or”
shall not be exclusive; (f) references to “written” or “in writing” include in
electronic form; (g) provisions shall apply, when appropriate, to successive
events and transactions; (h) the headings contained in this Agreement are for
reference purposes only and shall not affect in any way the meaning or
interpretation of this Agreement; (i) GGP and Spinco have each participated in
the negotiation and drafting of this Agreement and if an ambiguity or question
of interpretation should arise, this Agreement shall be construed as if drafted
jointly by the Parties and no presumption or burden of proof shall arise
favoring or burdening either Party by virtue of the authorship of any of the
provisions in this Agreement or any interim drafts of this Agreement; (j) a
reference to any

 

17

--------------------------------------------------------------------------------


 

Person includes such Person’s successors and permitted assigns; (k) any
reference to “days” means calendar days unless business days are expressly
specified; and (l) when calculating the period of time before which, within
which or following which any act is to be done or step taken pursuant to this
Agreement, the date that is the reference date in calculating such period shall
be excluded, if the last day of such period is not a business day, the period
shall end on the next succeeding business day.

 

Section 10.12.  Counterparts.  This Agreement may be executed in one or more
counterparts, and by each Party in separate counterparts, each of which when
executed shall be deemed to be an original but all of which taken together shall
constitute one and the same agreement.  Delivery of an executed counterpart of a
signature page to this Agreement by facsimile or portable document format (PDF)
shall be as effective as delivery of a manually executed counterpart of this
Agreement.

 

Section 10.13.  Assignability.  (a) This Agreement shall not be assigned by
operation of Law or otherwise without the prior written consent of GGP and
Spinco, except that each Party may:

 

(i)            assign all of its rights and obligations under this Agreement to
any of its Subsidiaries; provided, that no such assignment shall release GGP or
Spinco, as the case may be, from any liability or obligation under this
Agreement;

 

(ii)           in connection with the divestiture of any Subsidiary or business
of GGP to an acquiror that is not a Competitor of Spinco, assign to the acquiror
of such Subsidiary or business its rights and obligations as a recipient with
respect to the Services provided to such divested Subsidiary or business under
this Agreement; provided, that (i) no such assignment shall release GGP or
Spinco, as the case may be, from any liability or obligation under this
Agreement, (ii) any and all costs and expenses incurred by either Party in
connection with such assignment (including in connection with clause (iii) of
this proviso) shall be borne solely by the assigning Party, and (iii) the
Parties shall in good faith negotiate any amendments to this Agreement,
including the Annexes and Schedules to this Agreement, that may be necessary or
appropriate in order to assign such Services; and

 

(iii)          in connection with the divestiture of any Subsidiary or business
of GGP to an acquiror that is a Competitor of Spinco, assign to the acquiror of
such Subsidiary or business its rights and obligations as a recipient with
respect to the Services provided to such divested Subsidiary or business under
this Agreement; provided, that (i) no such assignment shall release GGP or
Spinco, as the case may be, from any liability or obligation under this
Agreement, (ii) any and all costs and expenses incurred by either Party in
connection with such assignment (including in connection with clause (iii) of
this proviso) shall be borne solely by the assigning Party, (iii) the Parties
shall in good faith negotiate any amendments to this Agreement, including the
Annexes and Schedules to this Agreement, that may be necessary or appropriate in
order to ensure that such assignment will not (x) materially and adversely
affect the businesses and operations of each of the Parties and their respective
Subsidiaries or (y) create a competitive disadvantage for Spinco with respect to
an acquiror that is a Competitor of Spinco, and (iv) Spinco shall not be
obligated to provide any such assigned Services to an acquiror that is a
Competitor of Spinco if the provision of such assigned Services to such acquiror
would disrupt

 

18

--------------------------------------------------------------------------------


 

the operation of Spinco’s businesses or create a competitive disadvantage for
Spinco with respect to such acquiror.

 

(b)           In the event of the (i) merger, amalgamation or consolidation of
GGP and another Person, (ii) sale of all or substantially all of the assets of
GGP to another Person, (iii) the acquisition of a majority of the voting stock
of GGP by any Person or “group” (within the meaning of Section 13(d)(3) of the
Securities Exchange Act of 1934, as amended) or (iv) the election of, or
appointment to, the board of directors of GGP of directors constituting a
majority of the directors then serving if such elected or appointed directors
have not been nominated as directors by the Nominating Committee of the board of
directors prior to their election or appointment, then the requirement of Spinco
to provide Services hereunder shall automatically terminate without further
action by the Parties thirty (30) days after the occurrence of such event.

 

Section 10.14.  Waiver of Jury Trial.  EACH PARTY TO THIS AGREEMENT WAIVES TO
THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL
BY JURY IN RESPECT TO ANY LITIGATION DIRECTLY OR INDIRECTLY ARISING OUT OF,
UNDER OR IN CONNECTION WITH THIS AGREEMENT.  EACH PARTY (I) CERTIFIES THAT NO
REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY
OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK
TO ENFORCE THE FOREGOING WAIVER; AND (II) ACKNOWLEDGES THAT IT AND THE OTHER
PARTY TO THIS AGREEMENT HAVE BEEN INDUCED TO ENTER INTO THIS AGREEMENT AND THE
OTHER TRANSACTION AGREEMENTS BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND
CERTIFICATIONS IN THIS SECTION 10.14.

 

Section 10.15.  Specific Performance.  The provisions of Section 7.4 of the
Separation  Agreement shall govern specific performance under this Agreement.

 

Section 10.16.  Non-Recourse.  Other than the GGP Group and the Spinco Group, no
past, present or future director, officer, employee, incorporator, member,
partner, stockholder, Affiliate, agent, attorney or representative of either GGP
or Spinco or their Subsidiaries shall have any liability for any obligations or
liabilities of GGP or Spinco, respectively, under this Agreement or for any
claims based on, in respect of, or by reason of, the transactions contemplated
by this Agreement.

 

[The remainder of this page is intentionally left blank.]

 

19

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Parties have caused this Agreement to be executed on the
date first written above by their respective duly authorized officers.

 

 

 

GGP LIMITED PARTNERSHIP

 

 

 

 

 

 

 

By:

General Growth Properties, Inc.,

 

 

its general partner

 

 

 

 

 

 

 

By:

/s/ Thomas H. Nolan, Jr.

 

 

Name:

Thomas H. Nolan, Jr.

 

 

Title:

President

 

 

 

 

 

GENERAL GROWTH MANAGEMENT, INC.

 

 

 

 

 

 

 

By:

/s/ Thomas H. Nolan, Jr.

 

 

Name:

Thomas H. Nolan, Jr.

 

 

Title:

President

 

 

 

 

 

THE HOWARD HUGHES CORPORATION

 

 

 

 

 

 

 

By:

/s/ David Arthur

 

 

Name:

David Arthur

 

 

Title:

Interim Chief Executive Officer

 

 

Signature Page to Reverse Transition Services Agreement

 

--------------------------------------------------------------------------------

 